Citation Nr: 0928499	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946 and from January 1950 to May 1954.  In addition to other 
medals and decorations, the Veteran was awarded the Combat 
Infantryman's Badge and the Purple Heart.  He died in March 
2005 at the age of 80.  The appellant is the Veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to the 
benefit currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
June 2008 which directed that a requested hearing be 
scheduled and additional notice be sent to the appellant in 
order to ensure compliance with due process requirements.   

The appellant appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from San Juan, Puerto Rico 
in April 2009 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for the cause of the Veteran's death is 
ready for final adjudication.  See 38 C.F.R. § 19.9 (2008).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

During testimony provided before the undersigned in April 
2009, the appellant indicated that during the Veteran's 
lifetime, he was treated by a private pulmonologist ("lung 
doctor," later identified as Dr. DP).  Board hearing 
transcript; see also Representative's statement, April 2009.  
Records from this physician have not been associated with the 
claims file to date.  As the Veteran's cause of death is 
recorded as cardiopulmonary arrest, these records are likely 
to be relevant to the appellant's claim and must be sought.  
38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the appellant and her 
service representative if necessary, to 
obtain sufficient information to 
identify and locate any existing 
private treatment records from Dr. DP, 
as identified in the April 2009 
statement from the appellant's 
representative.  

2.  Ensure that the appellant has 
provided adequate authorization to 
release this medical information, as only 
a partial authorization document appears 
within the claims file.  Contact any duly 
identified and authorized physician to 
obtain the relevant medical records.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The appellant and her 
representative must be afforded the 
applicable time period in which to 
respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



